Citation Nr: 1619367	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  15-27 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment of unauthorized medical services rendered from March 22, 2015, to March 24, 2015, during a private hospitalization in Seven Rivers Medical Center.  

2.  Whether a request for payment of unauthorized medical services rendered in connection with treatment received at Seven Rivers Medical Center on April 6, 2015, was timely filed. 

3.  Entitlement to payment of unauthorized medical services rendered in connection with treatment received at Seven Rivers Medical Center on April 6, 2015.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to December 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of the Medical Administration Service (MAS) of the North Florida/South Georgia Veterans Health System in Gainesville, Florida, which denied the claims for payment of unauthorized medical services rendered in connection with treatment received during private hospitalization from March 22-24, 2015, and on April 6, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to payment of unauthorized medical services rendered in connection with treatment received at Seven Rivers Medical Center from March 22-24, 2015, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received unauthorized care at Seven Rivers Hospital on April 6, 2015.

2.  A claim for payment or reimbursement of expenses incurred during that hospitalization was timely filed.

3.  In a decision dated in May 2015, the MAS found that the criteria for payment of unauthorized medical expenses incurred on April 6, 2015 were met. 


CONCLUSIONS OF LAW

1.  The Veteran's application for payment of unauthorized medical services rendered at Seven Rivers Hospital on April 6, 2015, was timely filed.  38 U.S.C.A. §  1725 (West 2014); 38 C.F.R. §§ 17.1001, 17.1004 (2015).  

2.  The criteria for reimbursement or payment for unauthorized medical services provided by Seven Rivers Hospital on April 6, 2015, have been met, subject to limitations set forth in 38 C.F.R. § 17.1005(a).  38 U.S.C.A. §§ 5107(b), 1725 (West 2014); 38 C.F.R. §§ 17.1002, 17.1005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran had a pacemaker implanted in March 2015, and two weeks later, on April 6, 2015, the Veteran was seen in the emergency department of Seven Rivers Hospital complaining of shortness of breath, as well as vertigo, dyspnea and weakness.  He remained in the emergency department until the following day, when he was discharged.  Copies of this hospitalization were received at the VA on April 22, 2015, and again on April 29, 2015.  According to VA treatment records, the Veteran contacted the VA on April 7, 2015, reporting that he was in Seven Rivers.  A nurse called Seven Rivers Hospital, and learned that the Veteran had been in the ER since the previous day for shortness of breath.  Asked if the Veteran was requesting to be transferred to the VAMC, the Seven Rivers Hospital ER nurse said that he was being discharged that day.  An addendum dated April 10, 2015, noted that the Veteran was eligible as "Mill Bill" for April 6, 2015 date of service.  

Documentation in the MAS file indicates that a decision was made on May 29, 2015, that the episode of care, from a clinical standpoint, met the standard for an emergency, and VA facilities were not feasibly available.  It was noted that the decision was an "Approval" for services from April 6-7, 2015.  

Subsequently, on July 27, 2015, a "health insurance claim form" was received from R. Davis, M.D., via a billing contracting service, for payment of costs related to the April 6, 2015, hospitalization.  The doctor's signature was dated June 30, 2015.  

Also noted was that a claim from the billing contracting firm, received July 27, 2015, was denied because it was not timely filed.  The Veteran appealed this decision, stating that he should not be held responsible for the bill just because the hospital did not do the paperwork within the required time limits.  

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: 

 (1)  The date that the veteran was discharged from the facility that furnished the emergency treatment; 

 (2)  The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 

 (3)  The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.

38 C.F.R. § 17.1004(d) (2015).  

Here, the claim at issue was received on July 27, 2015.  Since that date was more than 90 days after the emergency services provided on April 7, 2015, the MAS denied the claim, without examining whether there had been any attempts to obtain payment from a third party, such as Medicare.  In this regard, the claim was received at VA nearly a month after it was signed by the doctor.  

Moreover, the Veteran himself called VA from the hospital on April 7, 2015.  There is a notation in the file of an "Approval" under 38 U.S.C.A. § 1725, i.e., the law that controls in this case.  Moreover, sets of medical records were received at MAS from the Seven Rivers Hospital on April 22, 2015, and again on April 27, 2015, and it is not clear whether they were obtained in reference to some sort of claim.  

If after reviewing a claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information. The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  38 C.F.R. § 17.1004(e).  

Here, the MAS did not, after receiving the July 27, 2015, claim, ascertain whether the claimant had attempted to receive payment from a third party.  Moreover, the MAS did not tell the Veteran what additional information he must provide after his telephone call on April 7, 2015.  The MAS went so far as to "Approve" payment on May 29, 2015, which was shortly after the records of the April 6-7, 2015, emergency room treatment records were received at VA, but failed to notify the Veteran of any information needed.  

In short, it is not evident from the record that the filing of the claim for medical expenses was not delayed because the billing service was attempting to obtain 3rd party payment.  Additionally, the Board finds that the combination of the Veteran's notification to VA of the hospitalization while he was in the hospital, together with the receipt of the clinical records of that hospitalization, received on two separate days, but both shortly before the MAS found the Veteran to be entitled to payment or reimbursement of the expenses, effectively constituted a claim, requiring further notice as to the information needed to complete the claim.  As such, the Board finds that the evidence is evenly balanced as to whether the claim for payment of expenses pertaining to the April 6, 2015, ER visit was timely filed.  As such, with the resolution of all reasonable doubt in the Veteran's favor, the claim was timely.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, inasmuch as the May 2015 decision approved the claim, the Board finds that the claim for payment or reimbursement for the claimed expenses is warranted, subject to limitations set forth in 38 C.F.R. § 17.1005(a).  


ORDER

The claim for reimbursement or payment of expenses incurred during ER treatment at Seven Rivers Medical Center on April 6, 2015, was timely.

Reimbursement or payment of expenses incurred during ER treatment at Seven Rivers Medical Center on April 6, 2015, is granted, subject to limitations set forth in 38 C.F.R. § 17.1005(a).


REMAND

The Veteran was hospitalized in Seven Rivers from March 21, 2015, to March 24, 2015.  He was found to have a complete heart block and a permanent pacemaker was implanted during the hospitalization.  He seeks reimbursement for costs associated with that hospitalization.  

Because the Veteran does not have any service-connected disabilities, the claim falls under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1001-17.1005.  

In this case, the MAS found that an emergency was present on admission, but that the condition had stabilized when the Veteran was transferred to the ICU from the emergency room, and, therefore, the claim was denied.  

The Seen Rivers emergency room notes show that the Veteran was seen in the emergency room on March 21, 2015, for complaints of weakness with shortness of breath.  In the emergency room, the symptoms were severe, but had improved mildly.  He was noted to be stable.  An electrocardiogram disclosed sinus arrhythmia with 3rd degree heart block.  Differential diagnoses included cerebrovascular accident.  Admission was eventually ordered, with preliminary diagnoses of weakness, bradycardia and complete 3rd degree AV block.  According to the hospital summary, he had come to the emergency room with fatigue, severe shortness of breath on exertion, and dizziness.  His electrocardiogram showed complete heart block from which he was transferred to the ICE.  Initially, he was on external pacemaker on demand basis.  Subsequently, he had a permanent pacemaker implanted on March 23, 2015.  

VA medical records show that the Veteran telephoned on March 23, 2015, stating that he was in Seven Rivers.  He said he was supposed to get a pacemaker but it kept being delayed.  A pacemaker was to be installed at Seven Rivers that afternoon.  It was explained to the Veteran that someone from Seven Rivers  would have to contact the VAMC if transfer was requested.  Later, it was noted that the Veteran was not requesting transfer at that time.  

In situations such as this, where the initial admission was an emergency, and the question is how long it continued, 38 C.F.R. § 17.1005(b) provides that:

Except as provided in paragraph (c) of this section, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended. For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: 

 (1)  Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or 

 (2)  Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment. 

Unfortunately, the conclusion that because he was stable enough for admission to the ICU, the emergency had ended, is not sufficient to address whether he could have been transferred from, or reported to, a VAMC for continuation of treatment.  An opinion is needed specifically as to at what point, if any, the Veteran could have been safely transferred, given that his admission was to the ICU, and he had a complete heart block, as well as arrhythmia at that time.  

Moreover, at the point where the Veteran could be safely transferred, 38 C.F.R. § 17.1000(c) provides that:

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: 

 (1)  The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and 

(2)  The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record. 

Here, it does not appear that any attempt was made by Seven Rivers Hospital to transfer the Veteran, assuming that at some point he became stable for transfer.  When the Veteran was told that Seven Rivers Hospital had to request a transfer, it appear that the Veteran decided not to request a transfer.  However, he also mentioned that he was supposed to get a pacemaker and it kept being delayed.  Under 38 C.F.R. § 17.1004(d): 

If a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.

Here, assuming that the Veteran's failure to request transfer can be construed as a refusal of transfer, this did not occur until March 23, 2015.  Moreover, it should be determined whether implantation of a pacemaker had in fact been delayed; if so, this may Therefore, it still must be determined whether he was stabilized enough for transfer to the VAMC in Gainesville sometime between March 21, 2015 and March 23, 2015.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VAMC treatment records dated from October 2014 through March 2015, in particular, any records pertaining to cardiac treatment or evaluations, and whether a pacemaker was found to be indicated.  

2.  Refer the file to a physician for a review of the record, and an opinion as to the point at which the Veteran could have been safely transferred to the Gainesville VAMC, given his admission to the ICU, and his EKG abnormalities including arrhythmia and complete 3rd degree AV block.  The physician should also address whether it was medically necessary that the Veteran needed a pacemaker at that point, and whether implantation of a pacemaker had been deferred or delayed at the VAMC.  An explanation or rationale for all conclusions or opinions reached must be provided.   

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative with a supplemental statement of the case.  After providing an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


